Citation Nr: 0814507	
Decision Date: 05/02/08    Archive Date: 05/12/08

DOCKET NO.  04-38 250A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for degenerative disc 
disease of the lumbar spine, to include as secondary to a 
right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

F. Fuller, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1980 to June 
1984.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The veteran presented testimony at a Travel Board Hearing 
chaired by the undersigned Veterans Law Judge in March 2008.  
A transcript of the hearing is associated with the veteran's 
claims folder.


FINDING OF FACT

Degenerative disc disease of the lumbar spine is not 
etiologically related to service or service-connected 
disability.


CONCLUSION OF LAW

Degenerative disc disease of the lumbar spine was not 
incurred or aggravated during active duty, its incurrence or 
aggravation during such service may not be presumed, and it 
is not proximately due to or the result of service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. 1110, 1131 (West 2002); 38 
C.F.R. §§ 3.303 (2007).  Service connection may be granted 
for any disease initially diagnosed after service, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2007).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (table).

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests arthritis to 
a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a non service-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

Service connection on a secondary basis may not be granted 
without medical evidence of a current disability and medical 
evidence of a nexus between the current disability and a 
service-connected disability.  See Wallin v. West, 11 Vet. 
App. 509, 512-514 (1998).

Analysis

The veteran contends that his current low back disability 
developed during active military service or secondary to his 
service-connected right knee disability.  Specifically, he 
states that he sustained a knee injury in service which 
required him to undergo surgery, and that during his surgery 
for his knee injury, he was required to have a spinal tap and 
that excessive leakage from the spinal tap caused him to 
later develop a low back disability.  The veteran also claims 
that he sought treatment for his back while still in service 
and that he reported it during his separation examination.  
See March 2008 Travel Board Hearing transcript and October 
2006 statement.  

The medical evidence of record indicates that that the 
veteran does have a currently diagnosed low back disability.  
VA outpatient treatment records show that the veteran was 
seen in August 2003 and reported onset of low back pain in 
November 2002.  X-rays showed no spondylolisthesis, no 
vertebral body compression fracture, and no significant 
degenerative changes.  In October 2003, the veteran 
complained of discomfort in the low back and right leg.  Some 
straightening of the lordic curve was noted and the 
impression was low back pain with sciatica right leg.  During 
a January 2004 VA examination, the veteran reported 
developing severe back pain two and a half years prior and 
denied any trauma to the back.  He was diagnosed at that time 
with degenerative disc disease of the lumbar spine.  MRI 
dated March 2004 shows very mild degenerative disease of the 
lumbar spine, with mild central spinal stenosis at L3-4, 
resulting from a broad based bulging disc and facet and 
ligamentum hypertrophy with no evidence of nerve root 
impingement.  However, there is no competent evidence that 
degenerative disc disease or any other back disability was 
diagnosed in service and no competent evidence indicates that 
any such disorder had its onset in service or within the one-
year presumptive period following his discharge.  

Service medical records show complaints of low back pain in 
March 1982.  Examination revealed good range of motion with 
bending, limited bending backward and towards the right side, 
and no tenderness upon palpation.  The assessment was 
paraspinal muscle spasm and the veteran was treated with 
Robaxin and heat.  The service medical records are negative 
for any further findings, treatment or diagnosis related to 
back pain, a back condition or injury.  Furthermore, at the 
time of his separation examination in May 1984, the veteran's 
spine was evaluated as normal.


As noted above, the earliest medical evidence of record 
showing the presence of a back disability consists of the 
report from the January 2004 VA examination containing a 
diagnosis of degenerative disc disease of the lumbar spine.

The record does not contain competent medical evidence 
linking any current low back disability to disease or injury 
during the veteran's active military service.  In addition, 
the competent medical evidence of record does not show that 
the veteran's low back disability was caused, in whole or in 
part, by the veteran's service-connected right knee 
disability.  

The January 2004 VA examiner indicated that he was unable to 
state with any certainty whether or not the veteran's knee 
problem had caused the onset of his back pain.  The June 2005 
VA examiner indicated that the veteran's back examination 
could not be reliably performed due to the veteran's extreme 
reactions of pains and therefore, no opinion regarding 
etiology of his back disability was rendered.  However, in a 
July 2005 VA opinion, the physician opined that it is not as 
likely or less likely than not that the veteran's back 
symptoms are related to service.  In rendering this opinion, 
the physician noted that he had reviewed the report of the 
veteran's MRI and the results of the veteran's physical 
examination conducted in June 2005, approximately 16 months 
after the MRI was performed.  He also noted the veteran's 
extreme reaction to even light pressure on his body 
triggering excruciating types of pains that seemed to be out 
of proportion, and considered the veteran's conflicting 
history regarding the onset of his symptoms.

In support of his claim, the veteran has submitted August 
2005 and August 2006 statements from his private physician J. 
Forstner, MD who claims that he has treated the veteran for 
back and knee pain since the mid to late 1980's, and that the 
veteran's back disorder more likely than not developed from a 
leaky spinal tap conducted in conjunction with treatment for 
a knee injury in service, and that therefore, his back pain 
is likely service-connected.  The Board finds this medical 
opinion to be of minimal probative value because the 
physician did not provide a rationale for his opinion.  Nor 
did he indicate what records, if any, he had reviewed.  
Because Dr. Forstner did not include the basis for his 
opinion, the Board is unable to evaluate it and to assign it 
more than minimal probative weight.  


The veteran has also submitted November 2006 statements from 
his sisters, who both contend that the veteran suffers from 
severe back and leg pain and that this pain started after an 
injury in service in the 1980's.  Although the veteran's 
sisters are competent to report on his symptoms that they 
have observed, their opinions are not competent evidence of 
the alleged nexus since as laypersons, they do not have the 
medical expertise to render an opinion concerning medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

The preponderance of the evidence is against the claim.  
Accordingly, the claim should be denied.  38 U.S.C.A. § 5107 
(West 2002).

Duties to Notify and to Assist Claimants

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The notice requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim, defined to 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).   


The record reflects that in September 2003, prior to the 
initial adjudication of the claim, and in February 2005, the 
veteran was provided with the notice required by section 
5103(a), to include notice that he submit any pertinent 
evidence in his possession.  The Board notes that, even 
though the letters requested a response within 60 days, they 
also expressly notified the veteran that he had one year to 
submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b) (evidence must be 
received by the Secretary within one year from the date 
notice is sent).  

The veteran was provided the specific notice required by 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) (as the degree 
of disability and effective date of the disability are part 
of a claim for service connection, VA has a duty to notify 
claimants of the evidence needed to prove those parts of the 
claim) in March 2006.  

Finally, the Board notes that veteran's service medical 
records and all other pertinent available records have been 
obtained in this case.  In addition, the veteran has been 
afforded appropriate VA examinations.  Neither the veteran 
nor his representative has identified any outstanding 
evidence, to include medical records, which could be obtained 
to substantiate the denied claim.  The Board is also unaware 
of any such outstanding evidence.

In sum, the Board is satisfied that any defects in the duties 
to notify and assist the claimant by the originating agency 
were not prejudicial to the veteran.


ORDER

Service connection for degenerative disc disease of the 
lumbar spine is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


